Exhibit $5,600,000 August 17, 2009 PURCHASE MONEY NOTE FOR VALUE RECEIVED, the undersigned, MTS ACQUISITION COMPANY, INC., a California corporation (the “Maker”), hereby promises to pay to GENERAL ENVIRONMENTAL MANAGEMENT, INC., a Delaware corporation (“GEM”), or registered assigns (hereinafter, collectively with GEM, the “Payee”), the sum of Five Million Six Hundred Thousand ($5,600,000) Dollars (the “Principal”), with interest thereon, on the terms and conditions set forth herein. Payments of principal of, interest on and any other amounts with respect to this Purchase
